DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office Action is in response to amendments and remarks filed September 28, 2022.  Claims 1, 3-17 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, 10-12, 15-17, is/are rejected under 35 U.S.C. 102a1 as being anticipated by Conroy et al. (U.S. Patent Application Publication 2012/0307229).
Regarding claims 1, 6-8, 10-12, 15-17, Conroy et al. disclose (Fig. 6) a method and an electronic device configured to drive a unit pixel ([0040]; see also Fig. 2) for a time of flight camera in response to a multi-level mixing clock circuit; wherein the multi-level mixing clock circuit includes at least two input voltage terminals (at driver A, driver B) and at least one switch (switches, not labeled) between at least one of the at least two input voltage terminals and the unit pixel; wherein the at least one switch is controlled to supply an effective first trace modulation signal (driver A signal) to a first trace (left line) of the unit pixel and to supply an effective second trace modulation signal (driver B signal) to a second trace (right line) of the unit pixel; and wherein the first trace of the unit pixel and the second trace of the unit pixel each include respective capacitive storage elements (CA, CB).  Since the same structure is disclosed by Conroy et al. it is a passive or an active circuit as claimed.  Conroy et al. also disclose (Fig. 1) a light source (101) and an image sensor (102).  Since the device of Conroy et al. is automated, a computer program having instructions to carry out the method is implicit.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Conroy et al. in view of Kim et al. (U.S. Patent Application Publication 2005/0007325).
Regarding claim 9, Conroy et al. disclose the claimed invention as set forth above.  Conroy et al. do not disclose analog buffers as claimed.  Kim et al. teach (abstract) providing analog buffers to minimize distortion ([0069]).  Thus, it would have been obvious to a person of ordinary skill in the art before the time of the effective filing of the invention to provide such a configuration in the apparatus of Conroy et al. in view of Kim et al. to obtain less distorted voltage output signal as taught, known and predictable.   
Allowable Subject Matter
Claims 3-5, 13, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH LUU whose telephone number is (571)272-2441. The examiner can normally be reached 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH LUU/Primary Examiner, Art Unit 2878